ACCEPTED
                                                                                                                              12-13-00005-CV
                                                                                                                   TWELFTH COURT OF APPEALS
                                                                                                                               TYLER, TEXAS
                                                                                                                         2/26/2015 8:34:20 AM
                                                                                                                                 CATHY LUSK
                                                                                                                                       CLERK
                                                   THE LAW OFFICES OF
                                              TED B. LYON & ASSOCIATES, P.C.
                                      TOWN EAST TOWER - SUITE 525, 18601 LBJ FREEWAY
                                                MESQUITE, TEXAS 75150-5632
                                        TsL (972)219-6s7r           F¡.x (972)279-3021

TED B. LYON, JR.
                                                                                                  FILED IN
                                                                                     MARQUETTE WOLF'
BILL ZOOK*                                                                                  12th COURT OF
                                                                                     BEN TAYLORI                             APPEALS
RICIIARD MÄNN                                                                                        TYLER,
                                                                                         JOSHBIRMINGHAM                 TEXAS
JOHNHÄLLMAN                                                                              fBoard Certified in
*Board Certified in                                                                                2/26/2015
                                                                                         Civil Appellate Iaw      8:34:20 AM
Personal Injury and Civil Trial Law                                                      Texas Board of Legal Specialization
Texas Board of Legal Specialization                                                      "Licensed in      CATHY
                                                                                                      Oklahoma         S. LUSK
                                                                                                                 Clerk



          RONALD & CHARLENE MASTEN'S NOTICE OF WAIVER OF RESPONSE

                                                 February 26,2015




Mr. Blake Hawthorne, Clerk
Texas Supreme Court
201 V/. l4th, Room 104
Austin, Texas 78701

RE:                      No. 12-13-00005-CV; The Good Shepherd Hospital, Inc. Petitioner v. Ronald
                         Masten and Charlene Masten, Respondents

Dear Mr. Hawthorne:

        Under Texas Rule of Appellate Procedure 53.3, Respondents, Ronald and Charlene
Masten do not intend to file a response to the above-referenced petition for review unless the
Supreme Court requests one. Respondent requests that the petition be forwarded immediately
to the Supreme Court for consideration.

                                                         Respectfully submitted,

                                                         TED B.               & ASSOCIATES, P.C.

                                                         By:
                                                                    BILL
                                                                     State               22285500

                                                                     Town East Tower, Suite 525
                                                                     18601 LBJ Freeway
                                                                     Mesquite, Texas 75150
                                                                     Telephone: (972) 279-657 I
                                                                     Facsimile: (972) 279-3021
                                                                     bzook@tedlyon.com

                                                         ATTORNEY FOR RESPONDENT
    Plaintiff hereby certifies that a true and correct copy of Respondents' Notice
of Waiver of Response has been served on counsel for the Petitioner on this the
26ú day ofFebruary, 2015.